Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Flaherty on11/3/2021.

The application has been amended as follows: 

Please amend claim 18, claim 30, claim 32, and claim 36 “remote repair” threshold


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-37 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims #, #, # all of the prior art of record fails to teach or suggest the limitation of claim #, an unmanned aerial vehicle comprising: a base;  a plurality of rotor motors mounted to the base;  a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors; a camera supported by and rotatable relative to the base; an NDE sensor unit supported by the base; a subtractive repair tool supported by the base; an additive repair tool supported by the base;  and a computer system configured to: determine that whether NDE sensor data acquired by the NDE sensor unit has a value greater than a first "use as is" threshold and less than a "remote repair” threshold;  and activate the subtractive repair tool and the additive repair tool in sequence in response to a determination that the NDE sensor data has a value greater than the first "use as is" threshold and less than the "remote repair threshold. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Clark US2016/0377424A1 discloses an apparatus comprises an automated guided vehicle that moves on a surface of a composite structure during operation of the apparatus to inspect the composite structure, a surface inspection sensor system associated with the automated guided vehicle, and an automated guided vehicle and surface inspection sensor system controller in communication with the automated guided vehicle and the surface inspection sensor system. .
All dependent claims are allowable for at least the reasons of claim 18, 30, and/or 32.

Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665